Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 1 of 32 PageID 1621




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION



    CHARLES TONY NELSON,

              Petitioner,

    v.                                             Case No. 3:17-cv-812-J-32MCR

    SECRETARY, FLORIDA
    DEPARTMENT OF CORRECTIONS,
    et al.,

            Respondents.
    ________________________________

                                       ORDER

    I.    Status

          Petitioner, an inmate of the Florida penal system, initiated this case by

    filing a pro se Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254. Doc.

    1. He is challenging a state court (Duval County, Florida) judgment of

    conviction for unarmed burglary, for which he is currently serving a twenty-

    five-year term of incarceration as a Habitual Felony Offender with a fifteen-

    year minimum mandatory as a Prison Releasee Reoffender. Id. Respondents

    have responded. See Doc. 19; Response.1 Petitioner filed a Reply. See Doc. 25.




          1 Attached to the Response are numerous exhibits. See Doc. 19-1. The
    Court cites to the exhibits as “Resp. Ex.”
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 2 of 32 PageID 1622




    This case is ripe for review.

    II.   Governing Legal Principles

          A. Standard of Review

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    governs a state prisoner’s federal habeas corpus petition. See Ledford v.

    Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir.

    2016). “‘The purpose of AEDPA is to ensure that federal habeas relief functions

    as a guard against extreme malfunctions in the state criminal justice systems,

    and not as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S.

    34, 38 (2011)).

          The first task of the federal habeas court is to identify the last state court

    decision, if any, that adjudicated the petitioner’s claims on the merits. See

    Marshall v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The

    state court need not issue an opinion explaining its rationale in order for the

    state court’s decision to qualify as an adjudication on the merits. See Harrington

    v. Richter, 562 U.S. 86, 100 (2011). Where the state court’s adjudication on the

    merits is unaccompanied by an explanation,

                the federal court should “look through” the unexplained
                decision to the last related state-court decision that
                does provide a relevant rationale. It should then
                presume that the unexplained decision adopted the
                same reasoning. But the State may rebut the
                presumption by showing that the unexplained
                affirmance relied or most likely did rely on different

                                             2
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 3 of 32 PageID 1623




                grounds than the lower state court’s decision, such as
                alternative grounds for affirmance that were briefed or
                argued to the state supreme court or obvious in the
                record it reviewed.

    Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

          When a state court has adjudicated a petitioner’s claims on the merits, a

    federal court cannot grant habeas relief unless the state court’s adjudication of

    the claim was “contrary to, or involved an unreasonable application of, clearly

    established Federal law, as determined by the Supreme Court of the United

    States,” or “was based on an unreasonable determination of the facts in light of

    the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(1),

    (2). A state court’s factual findings are “presumed to be correct” unless rebutted

    “by clear and convincing evidence.” Id. § 2254(e)(1).

                AEDPA “imposes a highly deferential standard for
                evaluating state court rulings” and “demands that
                state-court decisions be given the benefit of the doubt.”
                Renico v. Lett, 559 U.S. 766, 773 (2010) (internal
                quotation marks omitted). “A state court’s
                determination that a claim lacks merit precludes
                federal habeas relief so long as fairminded jurists could
                disagree on the correctness of the state court’s
                decision.” Harrington v. Richter, 562 U.S. 86, 101
                (2011) (internal quotation marks omitted). “It bears
                repeating that even a strong case for relief does not
                mean the state court’s contrary conclusion was
                unreasonable.” Id. [at 102] (citing Lockyer v. Andrade,
                538 U.S. 63, 75 (2003)). The Supreme Court has
                repeatedly instructed lower federal courts that an
                unreasonable application of law requires more than
                mere error or even clear error. See, e.g., Mitchell v.
                Esparza, 540 U.S. 12, 18 (2003); Lockyer, 538 U.S. at

                                            3
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 4 of 32 PageID 1624




                75 (“The gloss of clear error fails to give proper
                deference to state courts by conflating error (even clear
                error) with unreasonableness.”); Williams v. Taylor,
                529 U.S. 362, 410 (2000) (“[A]n unreasonable
                application of federal law is different from an incorrect
                application of federal law.”).

    Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal

    citations modified).

          B. Exhaustion and Procedural Default

          There are prerequisites to federal habeas review. Before bringing a § 2254

    habeas action in federal court, a petitioner must exhaust all state court

    remedies that are available for challenging his state conviction. See 28 U.S.C.

    § 2254(b)(1)(A). To exhaust state remedies, the petitioner must “fairly present[]”

    every issue raised in his federal petition to the state’s highest court, either on

    direct appeal or on collateral review. Castille v. Peoples, 489 U.S. 346, 351

    (1989) (emphasis omitted). Thus, to properly exhaust a claim, “state prisoners

    must give the state courts one full opportunity to resolve any constitutional

    issues by invoking one complete round of the State’s established appellate

    review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); see also Pope

    v. Rich, 358 F.3d 852, 854 (11th Cir. 2004) (noting “that Boerckel applies to the

    state collateral review process as well as the direct appeal process.”).

          In addressing exhaustion, the United States Supreme Court explained:

                Before seeking a federal writ of habeas corpus, a state
                prisoner must exhaust available state remedies, 28

                                            4
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 5 of 32 PageID 1625




                  U.S.C. § 2254(b)(1), thereby giving the State the
                  “‘opportunity to pass upon and correct’ alleged
                  violations of its prisoners’ federal rights.’” Duncan v.
                  Henry, 513 U.S. 364, 365, 115 S. Ct. 887, 130 L.Ed.2d
                  865 (1995) (per curiam) (quoting Picard v. Connor, 404
                  U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438 (1971)). To
                  provide the State with the necessary “opportunity,” the
                  prisoner must “fairly present” his claim in each
                  appropriate state court (including a state supreme
                  court with powers of discretionary review), thereby
                  alerting that court to the federal nature of the claim.
                  Duncan, supra, at 365-366, 115 S. Ct. 887; O’Sullivan
                  v. Boerckel, 526 U.S. 838, 845, 119 S. Ct. 1728, 144
                  L.Ed.2d 1 (1999).

    Baldwin v. Reese, 541 U.S. 27, 29 (2004).

          A state prisoner’s failure to properly exhaust available state remedies

    results in a procedural default which raises a potential bar to federal habeas

    review. The United States Supreme Court has explained the doctrine of

    procedural default as follows:

                  Federal habeas courts reviewing the constitutionality
                  of a state prisoner’s conviction and sentence are guided
                  by rules designed to ensure that state-court judgments
                  are accorded the finality and respect necessary to
                  preserve the integrity of legal proceedings within our
                  system of federalism. These rules include the doctrine
                  of procedural default, under which a federal court will
                  not review the merits of claims, including
                  constitutional claims, that a state court declined to
                  hear because the prisoner failed to abide by a state
                  procedural rule. See, e.g., Coleman,[2] supra, at 747–
                  748, 111 S. Ct. 2546; Sykes,[3] supra, at 84–85, 97 S. Ct.

          2   Coleman v. Thompson, 501 U.S. 722 (1991).

          3   Wainwright v. Sykes, 433 U.S. 72 (1977).

                                              5
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 6 of 32 PageID 1626




                  2497. A state court’s invocation of a procedural rule to
                  deny a prisoner’s claims precludes federal review of the
                  claims if, among other requisites, the state procedural
                  rule is a nonfederal ground adequate to support the
                  judgment and the rule is firmly established and
                  consistently followed. See, e.g., Walker v. Martin, 562
                  U.S. --, --, 131 S. Ct. 1120, 1127–1128, 179 L.Ed.2d 62
                  (2011); Beard v. Kindler, 558 U.S. --, --, 130 S. Ct. 612,
                  617–618, 175 L.Ed.2d 417 (2009). The doctrine barring
                  procedurally defaulted claims from being heard is not
                  without exceptions. A prisoner may obtain federal
                  review of a defaulted claim by showing cause for the
                  default and prejudice from a violation of federal law.
                  See Coleman, 501 U.S., at 750, 111 S. Ct. 2546.

    Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be

    excused under certain circumstances. Notwithstanding that a claim has been

    procedurally defaulted, a federal court may still consider the claim if a state

    habeas petitioner can show either (1) cause for and actual prejudice from the

    default; or (2) a fundamental miscarriage of justice. Ward v. Hall, 592 F.3d

    1144, 1157 (11th Cir. 2010). In order for a petitioner to establish cause and

    prejudice,

                  the procedural default “must result from some objective
                  factor external to the defense that prevented [him] from
                  raising the claim and which cannot be fairly
                  attributable to his own conduct.” McCoy v. Newsome,
                  953 F.2d 1252, 1258 (11th Cir. 1992) (quoting Carrier,
                  477 U.S. at 488, 106 S. Ct. 2639).[4] Under the prejudice
                  prong, [a petitioner] must show that “the errors at trial
                  actually and substantially disadvantaged his defense
                  so that he was denied fundamental fairness.” Id. at
                  1261 (quoting Carrier, 477 U.S. at 494, 106 S. Ct. 2639).

          4   Murray v. Carrier, 477 U.S. 478 (1986).

                                              6
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 7 of 32 PageID 1627




    Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

          In the absence of a showing of cause and prejudice, a petitioner may

    receive consideration on the merits of a procedurally defaulted claim if the

    petitioner can establish that a fundamental miscarriage of justice, the

    continued incarceration of one who is actually innocent, otherwise would result.

    The Eleventh Circuit has explained:

                [I]f a petitioner cannot show cause and prejudice, there
                remains yet another avenue for him to receive
                consideration on the merits of his procedurally
                defaulted claim. “[I]n an extraordinary case, where a
                constitutional violation has probably resulted in the
                conviction of one who is actually innocent, a federal
                habeas court may grant the writ even in the absence of
                a showing of cause for the procedural default.” Carrier,
                477 U.S. at 496, 106 S. Ct. at 2649. “This exception is
                exceedingly narrow in scope,” however, and requires
                proof of actual innocence, not just legal innocence.
                Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir.
                2001).

    Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it

    is more likely than not that no reasonable juror would have convicted him’ of

    the underlying offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir.

    2001) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be

    credible,’ a claim of actual innocence must be based on reliable evidence not

    presented at trial.” Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting

    Schlup, 513 U.S. at 324). With the rarity of such evidence, in most cases,




                                           7
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 8 of 32 PageID 1628




    allegations of actual innocence are ultimately summarily rejected. Schlup, 513

    U.S. at 324.

          C. Ineffective Assistance of Appellate Counsel

          “The Sixth Amendment guarantees criminal defendants effective

    assistance of counsel. That right is denied when a defense counsel’s

    performance falls below an objective standard of reasonableness and thereby

    prejudices the defense.” Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (per curiam)

    (citing Wiggins v. Smith, 539 U.S. 510, 521 (2003), and Strickland v.

    Washington, 466 U.S. 668, 687 (1984)). To establish ineffective assistance, a

    person must show that: (1) counsel’s performance was outside the wide range of

    reasonable, professional assistance; and (2) counsel’s deficient performance

    prejudiced the challenger in that there is a reasonable probability that the

    outcome of the proceeding would have been different absent counsel’s deficient

    performance. Strickland, 466 U.S. at 687.

          This two-part Strickland standard also governs a claim of ineffective

    assistance of appellate counsel. Overstreet v. Warden, 811 F.3d 1283, 1287

    (11th Cir. 2016).

          When considering deficient performance by appellate counsel,

                   a court must presume counsel’s performance was
                   “within the wide range of reasonable professional
                   assistance.” Id. at 689, 104 S. Ct. 2052. Appellate
                   counsel has no duty to raise every non-frivolous issue
                   and may reasonably weed out weaker (albeit

                                             8
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 9 of 32 PageID 1629




                meritorious) arguments. See Philmore v. McNeil, 575
                F.3d 1251, 1264 (11th Cir. 2009). “Generally, only
                when ignored issues are clearly stronger than those
                presented, will the presumption of effective assistance
                of counsel be overcome.” Smith v. Robbins, 528 U.S.
                259, 288 (2000) (quoting Gray v. Greer, 800 F.2d 644,
                646 (7th Cir.1986)); see also Burger v. Kemp, 483 U.S.
                776, 784 (1987) (finding no ineffective assistance of
                counsel when the failure to raise a particular issue had
                “a sound strategic basis”).

    Id.; see also Owen v. Sec’y, Dep’t of Corr., 568 F.3d 894, 915 (11th Cir. 2009)

    (“failing to raise or adequately pursue [meritless issues on appeal] cannot

    constitute ineffective assistance of counsel”).

          To satisfy the prejudice prong of an ineffective assistance of appellate

    counsel claim, a petitioner must show a reasonable probability that “but for the

    deficient performance, the outcome of the appeal would have been different.”

    Black v. United States, 373 F.3d 1140, 1142 (11th Cir. 2004); see also Philmore,

    575 F.3d at 1264-65 (prejudice results only if “the neglected claim would have a

    reasonable probability of success on appeal”). Also,

                [a] reasonable probability is a probability sufficient to
                undermine confidence in the outcome.” Id. at 694, 104
                S. Ct. 2052. It is not enough “to show that the errors
                had some conceivable effect on the outcome of the
                proceeding.” Id. at 693, 104 S. Ct. 2052. Counsel’s
                errors must be “so serious as to deprive the defendant
                of a fair trial, a trial whose result is reliable.” Id. at 687,
                104 S. Ct. 2052.




                                              9
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 10 of 32 PageID 1630




     Richter, 562 U.S. at 104. As such, “[a]ppellate counsel might fail to identify a

     mediocre or obscure basis for reversal without being ineffective under

     Strickland.” Overstreet, 811 F.3d at 1287 (citation omitted).

            For both claims of ineffective assistance of trial counsel and appellate

     counsel, there is no “iron-clad rule requiring a court to tackle one prong of the

     Strickland test before the other.” Ward, 592 F.3d at 1163. Since both prongs of

     the two-part Strickland test must be satisfied to show a Sixth Amendment

     violation, “a court need not address the performance prong if the petitioner

     cannot meet the prejudice prong, and vice-versa.” Id. (citing Holladay v. Haley,

     209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in Strickland: “If it is easier to

     dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice,

     which we expect will often be so, that course should be followed.” 466 U.S. at

     697.

            “The question is not whether a federal court believes the state court’s

     determination under the Strickland standard was incorrect but whether that

     determination was unreasonable - a substantially higher threshold.” Knowles

     v. Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is

     “any reasonable argument that counsel satisfied Strickland’s deferential

     standard,” then a federal court may not disturb a state-court decision denying

     the claim. Richter, 562 U.S. at 105. As such, “[s]urmounting Strickland’s high

     bar is never an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

                                             10
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 11 of 32 PageID 1631




     “Reviewing courts apply a ‘strong presumption’ that counsel’s representation

     was ‘within the wide range of reasonable professional assistance.’” Daniel v.

     Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262 (11th Cir. 2016) (quoting

     Strickland, 466 U.S. at 689). “When this presumption is combined with §

     2254(d), the result is double deference to the state court ruling on counsel’s

     performance.” Id. (citing Richter, 562 U.S. at 105); see also Evans v. Sec’y, Dep’t

     of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013) (en banc) (Jordan, J.,

     concurring); Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).

     III.   Petitioner’s Claims and Analysis

            A. Ground One

            Petitioner argues that during trial, the prosecutor violated his Fifth and

     Fourteenth Amendment rights by commenting and questioning Petitioner and

     state witnesses regarding Petitioner’s post-arrest, post-Miranda5 silence during

     his police interrogation. Doc. 1 at 6-10, 15. He argues the prosecutor improperly

     used Petitioner’s silence as impeachment evidence and referred to his silence

     during closing arguments. He also avers “[t]he cumulative effect of the

     prosecutorial comments amounted to fundamental error.” Id. at 10.

            In his Florida Rule of Criminal Procedure 3.850 motion for postconviction

     relief, Petitioner raised claims of prosecutorial misconduct challenging these




            5   Miranda v. Arizona, 384 U.S. 436 (1966).

                                              11
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 12 of 32 PageID 1632




     statements and arguments. Resp. Ex. D1 at 11-19, 183. The trial court

     summarily denied the claims, finding in pertinent part:

                         In the instant Motions, Defendant alleges: (1) the
                 prosecutor made improper comments on Defendant’s
                 right to remain silent through impeachment, testimony
                 of State’s witnesses, and closing argument; and (2) the
                 cumulative effect of the prosecutorial comments
                 amounted to fundamental error. The Court finds these
                 allegations procedurally barred. Everett v. State, 54 So.
                 3d 464, 488 (Fla. 2010) (citing Miller v. State, 926 So.
                 2d 1243, 1260 (Fla. 2006) (“[A] claim that could and
                 should have been raised on direct appeal is
                 procedurally barred.”)). Notably, Defendant challenged
                 many prosecutorial comments on direct appeal.[6] The
                 First District Court of Appeal found those allegations
                 meritless. Even assuming arguendo that the claims
                 were not procedurally barred, upon a review of the trial
                 transcripts, the court finds Defendant is not entitled to
                 relief.

     Resp. Ex. D1 at 245-46 (record citations and footnote omitted). The First

     District Court of Appeal per curiam affirmed the trial court’s denial without a

     written opinion. Resp. Ex. D5.

           Respondents argue this claim is procedurally barred because the state

     court declined to consider it based on an independent and adequate state

     procedural ground. Resp. at 7-10, 14-17. A procedural default may result from

     non-compliance with state procedural requirements. See Coleman, 501 U.S. at

     729-30. And “[t]here is no doubt that, under Florida law, a claim is procedurally


           6In Ground Three infra, the Court discusses the prosecutorial misconduct
     claims Petitioner raised during his direct appeal.

                                            12
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 13 of 32 PageID 1633




     barred from being raised on collateral review if it could have been, but was not

     raised on direct appeal.” Spencer v. Sec’y, Dep’t of Corr., 609 F.3d 1170, 1179

     (11th Cir. 2010). The procedurally correct way to raise a claim of prosecutorial

     misconduct in state court is by direct appeal, and the procedural bar imposed

     in Petitioner’s case is firmly established and regularly followed in the Florida

     courts. See Fla. R. Crim. P. 3.850(7); Dailey v. State, 965 So.2d 38, 44 n.5 (Fla.

     2007) (holding that defendant’s claim that prosecutor improperly commented

     on defendant’s right to remain silent could have and should have been raised

     on direct appeal and was thus procedurally barred on collateral review).

           Petitioner appears to recognize this claim is unexhausted but argues he

     has demonstrated cause for and prejudice from this default because the state

     court should have reviewed the merits of this claim regardless of the procedural

     posture in which the comments were challenged. Doc. 1 at 10. However, all of

     the prosecutorial comments and arguments he challenges were known at the

     time Petitioner filed his direct appeal, and he fails to argue that some objective

     factor, which cannot be fairly attributable to his own conduct, prevented him

     from raising this claim. Further, to the extent Petitioner asserts a “fundamental

     miscarriage of justice” exception to the procedural bar, he has failed to allege

     actual innocence. As such, this Court finds the claim is procedurally defaulted.

     See Coleman, 501 U.S. at 729-30. In any event, as described in the Court’s




                                            13
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 14 of 32 PageID 1634




     analysis of Ground Two, Petitioner’s challenges to the prosecutor’s comments

     on his post-Miranda silence are without merit. Ground One is due to be denied.

           B. Ground Two

           Petitioner argues his appellate counsel was ineffective for failing to

     challenge on direct appeal the prosecutor’s misstatement of the law that

     Petitioner committed a burglary simply by entering the house. Doc. 1 at 12. He

     also avers his appellate counsel was ineffective for failing to challenge: (1) the

     prosecutor’s improper questioning of the state detective regarding Petitioner’s

     post-Miranda silence; (2) the prosecutor’s use of Petitioner’s silence as

     impeachment evidence during Petitioner’s trial testimony; and (3) the

     prosecutor’s comments during closing regarding Petitioner’s right to remain

     silent. Id.

           Following his direct appeal, Petitioner raised these claims of ineffective

     assistance of appellate counsel in a petition filed with the First DCA. Resp. Ex.

     C1. The First DCA issued a brief one-line order denying the petition “on the

     merits.” Resp. Ex. C2. The First DCA’s adjudication of these allegations is

     entitled to AEDPA deference. For context, the Court summarizes the evidence

     produced at trial and the comments Petitioner now challenges.

                   i. Evidence at Trial

           Elizabeth Stills, the victim’s neighbor and friend, testified that on the day

     of the burglary, she noticed an unfamiliar gray vehicle in the victim’s driveway

                                             14
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 15 of 32 PageID 1635




     while the victim was at work. Resp. Ex. B2 at 152-54. Stills proceeded to call

     the victim at work to notify her of the car, and then Stills called the police. Id.

     at 155. Stills testified she saw a man going into the victim’s side door with a

     tool, so she walked out onto her porch about 10 to 15 feet from the victim’s side

     door to get a better view of the man. Id. at 156. She explained the man was

     slender,   brown-skinned,     wearing    a   black   shirt,   khakis,   and   had

     dreadlock/braids. Id. at 156-57. Stills stated she then saw the man walk out of

     the victim’s home carrying a comforter or blanket that “[l]ooked like it had stuff

     in it.” Id. at 157. Stills asserted that she yelled at the man and asked what he

     was doing, but she was not sure if he responded. Id. at 158. She stated the man

     then threw the blanket in the passenger side of his vehicle and left. Id. at 158.

     Stills testified that the man was alone and that she only saw one person break

     into the victim’s home. Id.

           The victim, Jacqueline Lee, testified she did not give anyone permission

     to be at her house on the day of the burglary. Id. at 183. She explained that

     when she returned home that day, she noticed her carport door had been kicked

     in, blood was on her armoire, and her belongings were in disarray. Id. at 186.

     She then conducted a walkthrough of her home with police and noticed her

     computer was missing and her comforter, sheets, and pillows were gone. Id. at

     188. She testified her mattress looked disheveled and then realized the firearm

     she stored under her mattress was also missing. Id. at 188-89.

                                             15
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 16 of 32 PageID 1636




           Thomas     Howell,   a   latent   print   examiner,   testified   Petitioner’s

     fingerprints matched the prints obtained from the victim’s kitchen storm door.

     Id. at 179. Further, Detective S. Wells testified that the blood discovered and

     collected from the victim’s armoire was fresh. Id. at 214-15. And Larry Denton

     testified the STR-DNA from the blood collected from the armoire matched

     Petitioner’s DNA profile at every marker. Id. at 227-28. Detective Kevin Porter

     testified that after the initial police report, he was assigned to the case. Id. at

     165. He explained that he ultimately arrested Petitioner for the offense and

     when Petitioner was arrested, he was driving a gray/silver Chrysler. Id.

           Petitioner then testified on his own behalf. Id. at 236. He explained that

     on the day of the burglary, he was driving with “a close friend” or “relative”

     named A.P. Id. at 237-39, 245. Petitioner explained that A.P. wanted to go to

     “some guy’s” home because she had a conflict with the guy. Id. at 237-39. He

     testified she drove to what Petitioner believed to be the guy’s house and she got

     out of the car and kicked in the side door of the house and came out with a brick.

     Id. at 239-40. Petitioner stated he then went inside the home and got into a

     conflict with A.P. regarding whose home they were in. Id. He claimed she then

     hit him, and he started to bleed. Id. at 241. Petitioner asserted he then left the

     house and got back into the passenger seat of the car, and A.P. then exited the

     home and got into the driver’s seat before driving away. Id. at 242. According to

     Petitioner, she did not have anything in her hands when she left the home. Id.

                                             16
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 17 of 32 PageID 1637




     He stated that she then took him home, but she went back to the house with

     other people to burglarize it. Id. at 243.

           During the state’s cross-examination of Petitioner, the following exchange

     occurred:

                 Q:    You had no permission to ever be inside
                 [Jacqueline Lee’s] home?

                 A:    I admit I went inside her home, but I did not
                 burglarize her home.

                 ...

                 Q:   You unlawfully without permission went inside
                 Ms. Jacqueline Lee’s home?

                 A:     I unlawfully went inside her home, I admit it.

                 ...

                 Q:    Mr. Nelson, let me just tell you this: That
                 burglary occurred the moment you admitted from that
                 stand that you unlawfully entered that home. Do you
                 understand that?

                 A:    I unlawfully entered into the home, but I didn’t
                 (talking over) --

                 Q:    Exactly. Do you understand that the State -- the
                 law in the State of Florida is that that in and of itself is
                 a burglary? Do you understand that?

                 A:     I don’t know entering (inaudible) --

                 Q:     Objection, Your Honor.

                 The Court: I will sustain the defense’s objection.



                                             17
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 18 of 32 PageID 1638




     Resp. Ex. B3 at 247-48, 258. Petitioner also testified he remembered meeting

     with Detective Porter following his arrest. Id. at 255. Petitioner stated that he

     told Detective Porter he had “nothing to do with the burglary crime.” Id. The

     following exchange then occurred:

                 Q:   Mr. Nelson, again, did you tell Detective Porter
                 you had never been in the home of [Jacqueline Lee]?

                 A:   He’s the detective. I don’t tell nobody the truth
                 but what I’m saying right now.

                 Q:    I’m sorry?

                 A:   I’m saying, I didn’t tell nobody the truth about
                 what happened but my attorney until now when I’m on
                 up here on the stand.

                 Q:    Mr. Nelson, yes or no?

                 A:    No.

                 Q:    You did not tell Detective Porter that?

                 A:    No, I did not tell him that.

                 ...

                 Q:    If you were so mad at [A.P.] to where you were
                 throwing punches at her to get her to stop, why didn’t
                 you tell police, [h]ey my relative just broke into this
                 house?

                 A:    All right, it going to get deep. I ain’t
                 (unintelligible) another person. I got -- you know what
                 I’m saying. I was locked up because of -- I got locked up,
                 you know what I’m saying, I ain’t talk to her since I’ve
                 been incarcerated, you know what I’m saying, I mean -
                 -

                                            18
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 19 of 32 PageID 1639




                 ...

                 Q:    [L]et me ask you this: right after it happened why
                 not tell the police, Hey [my friend] just broke into this
                 house? Why not tell --

                 A:    She --

                 Q:    -- Detective Porter when you’re interviewed by
                 him, A.P. broke into the house?

                 A:   I didn’t witness no burglary with her. I didn’t
                 witness her taking nothing. Nobody was at home . . . .

     Id. at 247-48, 255-57.

           Following Petitioner’s testimony, the state recalled Detective Porter as a

     rebuttal witness. Id. at 264. He testified he interviewed Petitioner following his

     arrest and read Petitioner his constitutional rights. Id. at 269. According to

     Detective Porter, after he advised Petitioner of his rights, Petitioner agreed to

     speak with him. Id. at 270. Detective Porter then testified to the following:

                 Q:    At any point in time did Mr. Nelson indicate to
                 you that there was another individual with him the
                 date of the burglary?

                 A:    No, ma’am.

                 Q:   At any point in time did he mention to you
                 somebody by the name of A.P.?

                 A:    No, ma’am.

                 Q:     At any point in time did he mention to you a
                 sister-in-law that may have been with him?

                 A:    No, ma’am.

                                            19
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 20 of 32 PageID 1640




                ...

                Q:   Did you ask him about the burglary that
                happened at Ms. Jacqueline Lee’s home?

                A:    Yes, I did.

                Q:    What did he tell you about it?

                A:    I told him about what was found at the house,
                and he denied it. And he said he doesn’t know how his
                prints or anything could have been in that house.

                Q:   Did he ever tell you that he had gone into that
                house?

                A:    No.

                Q:    Did he deny ever being in that house?

                A:    Yes.

                Q:    So at no point in time [sic] he ever told you, I went
                inside that home with my sister-in-law?

                A:    No time he told me that.

     Resp. Ex. B3 at 269-71. During closing arguments, the prosecutor made the

     following statements:

                I think that we can all agree that the defendant, by his
                own admission admitted to the crime of a burglary. He
                admitted to being inside the home, the stealthy entry
                when he threw the brick. I think we can admit that we
                have a burglary.

                ...

                The defendant never told Detective Porter when he was
                arrested, Oh, hey, I was with my sister-in-law, A.P.,

                                            20
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 21 of 32 PageID 1641




                 she’s the one that entered that home. I didn’t enter that
                 home with the intent to do anything wrong. He never
                 mentions that. The first time he said that is today in
                 court after hearing all of the State’s evidence against
                 him.

     Resp. Ex. B4 at 341. The jury found Petitioner guilty of unarmed burglary, a

     lesser included offense, and the trial court sentenced Petitioner as an HFO to a

     twenty-five-year term of incarceration with a fifteen-year minimum mandatory

     as a PRR. Resp. Ex. B1 at 107-19. Petitioner, with the help of appellate counsel,

     sought a direct appeal, and the First DCA per curiam affirmed his judgment

     and sentence without a written opinion. Resp. Ex. B7.

                 ii. Analysis

           The Court gives considerable deference to appellate counsel’s strategic

     decision of selecting the issue or issues to raise on appeal. The danger of raising

     weaker issues in a “kitchen-sink” approach is that it detracts from the attention

     an appellate court can devote to the stronger issues and reduces appellate

     counsel’s credibility before the court. See Miller v. Keeney, 882 F.2d 1428, 1434

     (9th Cir. 1989); see also McBride v. Sharpe, 25 F.3d 962, 973 (11th Cir. 1994).

     Thus, effective appellate attorneys “will weed out weaker arguments, even

     though they may have merit.” Philmore, 575 F.3d at 1264; see also Overstreet,

     811 F.3d at 1287. Appellate counsel’s failure to raise a meritless or weaker issue

     does not constitute deficient performance which falls measurably outside the

     range of constitutionally acceptable performance. See Brown v. United States,

                                             21
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 22 of 32 PageID 1642




     720 F.3d 1316, 1335 (11th Cir. 2013) (citing Jones v. Barnes, 463 U.S. 745, 754

     (1983)); Owen, 568 F.3d at 915. Prejudice results only if “the neglected claim

     would have a reasonable probability of success on appeal.” Philmore, 575 F.3d

     at 1264-65.

           Petitioner argues that the prosecutor’s comments regarding Petitioner’s

     failure to tell Detective Porter the version of events that Petitioner testified to

     at trial was an improper remark on his right to remain silent; and thus,

     appellate counsel should have challenged those comments on appeal. “It is well

     established that a prosecutor cannot comment on a defendant’s post-Miranda

     silence to impeach exculpatory testimony on the ground that the defendant did

     not explain his conduct at the time of his arrest.” United States v. Dodd, 111

     F.3d 867, 869 (11th Cir. 1997); see also Doyle v. Ohio, 426 U.S. 610 (1976). “A

     comment is deemed to be a reference to a defendant’s silence if it was the

     prosecutor’s manifest intention to refer to the defendant’s silence or if it was of

     such a character that the jury would naturally and necessarily understand it to

     be a comment on a defendant’s silence.” Dodd, 111 F.3d at 869. Here, however,

     it is not clear that Dodd is applicable to Petitioner’s case. After receiving his

     Miranda warnings, instead of remaining silent, Petitioner voluntarily agreed to

     speak with Detective Porter; and the prosecutor’s comments focused on

     contradictions between that conversation and Petitioner’s trial testimony.




                                             22
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 23 of 32 PageID 1643




     Further, the version to which Petitioner testified to at trial was not entirely

     exculpatory.

           Nevertheless, even if the prosecutor’s comments were an objectionable

     reference to Petitioner’s “silence,” the weight of the evidence demonstrating

     Petitioner committed the offense defeats a finding of prejudice. See, e.g., Smith

     v. Crosby, 159 F. App’x 76, 80 (11th Cir. 2005) (concluding that the petitioner

     failed to demonstrate prejudice in relation to his claim that counsel was

     ineffective for failing to object to prosecutor’s statements regarding the

     petitioner’s silence given the weight of the evidence); see also Fugate v. Head,

     261 F.3d 1203, 1224 (11th Cir. 2001) (concluding that the petitioner failed to

     establish prejudice pursuant to Strickland on claim that counsel failed to object

     to prosecutorial comments that implicated the petitioner’s right to remain

     silent).

           Petitioner admitted to entering Lee’s home without her permission, and

     Stills testified that she saw a male break in through Lee’s side door to enter the

     home and then exit with a large blanket full of stuff. As such, assuming the

     state never questioned Petitioner regarding his failure to inform Detective

     Porter of his version of events nor referenced such during closing, the weight of

     evidence supports the jury’s finding that Petitioner unlawfully entered Lee’s

     home stealthily and with intent to commit a theft. As such, the Court concludes

     that the state court’s adjudication of this claim was not contrary to, nor did it

                                            23
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 24 of 32 PageID 1644




     involve an unreasonable application of Strickland, and was not based on an

     unreasonable determination of the facts in light of the evidence presented in

     the state court proceedings.

           As to Petitioner’s claim that appellate counsel should have argued on

     direct appeal that the prosecutor misstated the law by stating Petitioner

     committed a burglary just by entering Lee’s home, the Court also finds such

     argument would have been meritless. Section 810.07(1), Florida Statutes,

     provides “that where a defendant is tried on a burglary charge, evidence that

     the defendant entered a particular structure or conveyance ‘stealthily and

     without consent of the owner or occupant thereof is prima facie evidence of

     entering with intent to commit an offense.’” Lanzo v. State, 73 So.3d 817, 819

     (Fla. 5th DCA 2011) (quoting § 810.07(1), Fla. Stat.). “Stealth” has been

     “interpreted to mean activity that is ‘surreptitious, furtive, or sly.’” Id.

           Here, the trial court instructed the jury on the statutory presumption in

     § 810.07(1), Resp. Ex. B1 at 48, and the state presented evidence that Petitioner

     entered Lee’s home without permission and that he did so by breaking into her

     side carport door while Lee was at work. As such, the prosecutor’s statements

     were not a misstatement of the law, and even if they were, Petitioner cannot

     demonstrate prejudice. Notably, he cannot demonstrate that but for appellate

     counsel’s failure to challenge these comments, the outcome of his appeal would

     have been different. The Court concludes that the state court’s adjudication of

                                              24
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 25 of 32 PageID 1645




     this claim was not contrary to, nor did it involve an unreasonable application of

     Strickland, and it was not based on an unreasonable determination of the facts

     in light of the evidence presented in the state court proceedings. Ground Two is

     due to be denied.

           C. Ground Three

           Petitioner raises two sub-claims. First, he argues the trial court abused

     its discretion when it denied his request for an alternative jury instruction on

     burglary. Doc. 1 at 13. Next, Petitioner argues he was denied a fair trial when

     the state, during its cross-examination of Petitioner and its closing argument,

     suggested Petitioner was not credible because he was present for the other

     witnesses’ trial testimony. Id.

           Petitioner, with the help of appellate counsel, raised both of these claims

     during his direct appeal. Resp. Ex. B5. The state filed an answer brief

     addressing the claims on the merits, Resp. Ex. B6, and the First DCA per

     curiam affirmed Petitioner’s judgment and sentence without a written opinion,

     Resp. Ex. B7.

           Respondents contend that Petitioner’s allegations are unexhausted

     because they were raised only as an issue of state law in state court. Resp. at

     11. Respondents also aver these claims are without merit. Id. For purposes of

     this Order, the Court assumes these claims are exhausted and otherwise




                                            25
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 26 of 32 PageID 1646




     cognizable on federal habeas review. Nevertheless, they are without merit

     because the state court’s adjudication of these claims is entitled to deference.

                 i. Request for Alternative Jury Instruction for Burglary

           As to Petitioner’s first sub-claim regarding the trial court’s denial of his

     request for an alternative burglary jury instruction, Petitioner must show that

     the state trial court’s failure to read the instruction so infected the entire trial

     that his resulting conviction for burglary violated due process. Henderson v.

     Kibbe, 431 U.S. 145, 154 (1977) (citing Cupp v. Naughten, 414 U.S. 141, 147

     (1973)). The Court does not judge the allegedly erroneous instruction “in

     artificial isolation,” but considers the instruction in the context of the trial

     record and the jury instructions as a whole. Id. at 152 n. 10 (citing Boyd v.

     United States, 271 U.S. 104, 107 (1926)). Further, “[a]n omission, or an

     incomplete instruction, is less likely to be prejudicial than a misstatement of

     the law.” Id. at 154. Accordingly, where, as here, the alleged error is an omitted

     instruction, the burden on the petitioner is “especially heavy.” Id.

           During the charge conference, Petitioner proposed two amendments to

     the jury instructions on burglary. He wanted the amendments to be considered

     in the alternative, meaning if the court rejected the first proposed amendment,

     then he wanted the trial court to consider the second proposed amendment.

     Resp. Ex. B3 at 295-96. The first proposed amendment added the following

     language, outlined in bold:

                                             26
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 27 of 32 PageID 1647




                       As to Count I, to prove the crime of Burglary, the
                 State must prove the following elements beyond all
                 reasonable doubt:

                       3. CHARLES TONY NELSON entered a
                 structure owned by or in the possession of Jacqueline
                 Lee.

                       4. At the time of entering the structure,
                 CHARLES TONY NELSON had the intent to commit
                 an offense in that structure, other than the crime of
                 trespass.

                        You may infer that CHARLES TONY NELSON
                 had the intent to commit a crime inside the structure,
                 if the entering or attempted entering of the structure
                 was done stealthily and without the consent of the
                 owner or occupant.

     Resp. Ex. B1 at 68. The second proposed amendment sought to add the following

     language, outlined in bold:

                       As to Count I, to prove the crime of Burglary, the
                 State must prove the following elements beyond all
                 reasonable doubt:

                       3. CHARLES TONY NELSON entered a
                 structure owned by or in the possession of Jacqueline
                 Lee.

                       4. At the time of entering the structure,
                 CHARLES TONY NELSON had the intent to commit
                 an offense in that structure.

                        You may infer that CHARLES TONY NELSON
                 had the intent to commit a crime inside the structure,
                 if the entering or attempted entering of the structure
                 was done stealthily and without the consent of the
                 owner or occupant.



                                           27
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 28 of 32 PageID 1648




                       The entry necessary need not be the whole body
                 of the defendant. It is sufficient if the defendant
                 extends any part of the body far enough into the
                 structure to commit an offense therein.

                        The intent with which an act is done is an
                 operation of the mind and, therefore, is not always
                 capable of direct and positive proof. It may be
                 established by circumstantial evidence like any other
                 fact in a case.

                       Even though an unlawful entering or remaining
                 in a structure is proved, if the evidence does not
                 establish that it was done with the intent to commit an
                 offense therein, the defendant must be found not guilty
                 of burglary. In other words, it must be proved that
                 an offense beyond trespassing was intended to be
                 committed inside the structure.

     Id. at 69. The state objected to these proposed instructions. Resp. Ex. B3 at 296.

     It argued that it was not necessary to modify the standard jury instructions

     because it was obvious that a trespass could not be the offense committed within

     the dwelling because it was the first element of the burglary charge. Id. The

     state also asserted trespass would be a necessarily lesser included offense and

     using these modified instructions would cause confusion in light of the portion

     of the burglary instructions that dealt with stealthy entry. Id. at 296-97. It then

     argued Petitioner could make his trespass argument during closing. Id. The

     trial court denied Petitioner’s request as follows:

                 And I do want to put on the record the reasoning of the
                 Court. The Court’s reasoning is that the trespass
                 instruction is going to be read, so that the jury will be



                                             28
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 29 of 32 PageID 1649




                 informed of what trespass is and that it is a lesser
                 included. I’m sorry, I just wanted to put it on the record.

     Id. at 304. Thereafter, during closing argument, defense counsel argued the

     state only proved Petitioner committed a trespass. Resp. Ex. B4 at 339-40.

           When viewed in the context of the trial as a whole, Petitioner has not met

     his heavy burden of showing that the trial court’s failure to read a special

     instruction for burglary violated due process. The state court’s adjudication was

     neither contrary to, nor based upon an unreasonable application of Henderson

     or any other clearly established federal law. This argument is due to be denied.

                 ii. Tailoring of Petitioner’s Trial Testimony

           As to Petitioner’s second sub-claim, Petitioner argued on direct appeal

     that the prosecutor’s cross-examination of Petitioner regarding his ability to

     tailor his trial testimony to best suit his defense after he heard all of the

     testimony and saw all of the evidence presented during trial violated his

     constitutional right to be present at trial. Resp. Ex. B3 at 244, 256. He also

     challenged the state’s closing argument that Petitioner was the only witness

     who had the opportunity to listen to all of the evidence presented at trial before

     testifying. Resp. Ex. B4 at 341.

           Relying on Portuondo v. Agard, 529 U.S. 61 (2000), the state argued in its

     answer brief that “a prosecutor’s comment on the defendant’s ability to listen to

     the testimony of other witnesses and tailor his testimony to conform with those



                                             29
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 30 of 32 PageID 1650




     witnesses constitutes a proper attack on the defendant’s credibility.” Resp. Ex.

     B6. The Court agrees.

           Once a defendant takes the stand, his credibility is at issue, and he may

     be impeached and his testimony assailed like any other witness. Agard, 529

     U.S. at 69. A prosecutor’s comments or questions calling the jury’s attention to

     the fact that a defendant had the opportunity to hear other witnesses testify

     and to tailor his testimony, does not unlawfully burden a defendant’s right to

     be present at trial, to be confronted with witnesses, or to testify on his own

     behalf, nor does it violate his right to due process. Id. Upon review of the record,

     the Court finds that the state court’s adjudication of this issue was neither

     contrary to, nor based upon an unreasonable application of clearly established

     federal law, and it was not based on an unreasonable determination of the facts

     in light of the evidence presented in the state court proceeding. Ground Three

     is due to be denied.

           D. Ground Four

           Petitioner again challenges the prosecutor’s cross-examination of

     Petitioner and closing arguments regarding Petitioner’s post-arrest, post-

     Miranda silence, alleging such comments amounted to a “fundamental

     miscarriage of justice.” Doc. 1 at 15-21. In his Reply, Petitioner provides that

     this claim is “essentially the same [claim] raised in [G]round [O]ne.” Reply at

     28. The Court previously addressed this argument and denies this claim for the

                                             30
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 31 of 32 PageID 1651




     same reasons detailed in Grounds One and Two of this Order. As such, Ground

     Four is due to be denied.

           Accordingly, it is

           ORDERED AND ADJUDGED:

           1.    The Petition (Doc. 1) is DENIED and this case is DISMISSED

     WITH PREJUDICE.

           2.    The Clerk of Court shall enter judgment accordingly, terminate

     any pending motions, and close this case.

           3.    If Petitioner appeals this Order, the Court denies a certificate of

     appealability.   Because the Court has determined that a certificate of

     appealability is not warranted, the Clerk shall terminate from the pending

     motions report any motion to proceed on appeal as a pauper that may be filed

     in this case. Such termination shall serve as a denial of the motion.7




           7 The Court should issue a certificate of appealability only if the Petitioner
     makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
     § 2253(c)(2). To make this substantial showing, Petitioner “must demonstrate
     that reasonable jurists would find the district court’s assessment of the
     constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
     (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues
     presented were ‘adequate to deserve encouragement to proceed further.’”
     Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle,
     463 U.S. 880, 893 n.4 (1983)). Here, after consideration of the record as a whole,
     the Court will deny a certificate of appealability.

                                             31
Case 3:17-cv-00812-TJC-MCR Document 27 Filed 09/02/20 Page 32 of 32 PageID 1652




             DONE AND ORDERED at Jacksonville, Florida, this 2nd day of

     September, 2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge



     Jax-7

     C:      Charles Nelson, #J20818
             Michael Brent McDermott, Esq.




                                             32
